UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1323
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 MICHAEL BARRETT
                                       a/k/a
                                 MICHAEL BARNETT,
                                             Appellant


                      On Appeal from United States District Court
                         for the Eastern District of Pennsylvania
                           (D. C. Civil No. 2-07-cr-00001-002)
                     District Court Judge: Honorable J. Curtis Joyner


                                Argued: December 9, 2020
                                    ______________

                 Before: McKEE, PORTER and FISHER, Circuit Judges


                                     _____________

                                  JUDGMENT ORDER
                                    _____________

       This appeal from an order of the District Court dated December 19, 2018 denying

relief came before this court pursuant to a Certificate of Appealability that was granted on

October 10, 2019 and was argued on December 9, 2020.
      Having considered the arguments of counsel, it is hereby ORDERED that the

aforementioned Certificate of Appealability was improvidently granted. The appeal is

therefore hereby dismissed.

                                               BY THE COURT,

                                               s/ Theodore A. McKee,
                                               Circuit Judge


ATTEST:

s/ Patricia S. Dodszuweit,
Clerk




Dated: January 7, 2021




                                           2